                  IN THE UNITED STATES DISTRICT COURT.
                      FOR THE DISTRICT OF NEBRASKA

NADINE BYRD, as the personal
representative of the Estate of Ronald
Byrd, deceased;                                             8:18CV36

                   Plaintiff,
                                                 MEMORANDUM AND ORDER
      vs.

UNION PACIFIC RAILROAD CO.,

                   Defendant.


      This court previously held that Union Pacific is entitled to sanctions in five
separate cases, including the above-captioned action. See, Byrd v. UPRR, 8:18-
cv-36-CRZ; Jones v. UPRR, 8:18-cv-178-JFB-CRZ; Reynolds v. UPRR, 8:18-cv-
303-JFB-CRZ; Edgett v. UPRR, 8:18-cv-407-JFB-CRZ; Rhone v. UPRR, 8:18-cv-
00597-JFB-CRZ. These sanctions orders arose from the plaintiffs’ failure to
timely comply with this court’s order requiring each plaintiff to show that he or she
was duly appointed as the personal representative or administrator of his or her
respective decedent plaintiff’s estate. Prior to their death, each of the decedents
were employees of Union Pacific. As to all five cases, the plaintiffs are
represented by the same attorney.


      As to each of the five cases, the court’s orders imposed sanctions and
stated that upon receiving Defendant’s itemized fee application, or a stipulation of
the parties as to the fees owed, the court would award attorney fees to the
defendant for conducting discovery and filing a motion as to the plaintiffs’ lack of
capacity to sue. For the above-captioned case, Union Pacific submits a fee
application totaling $1,060.00. Plaintiff Byrd “does not oppose the Application for
work performed on May 20th and 21st, 2019 totaling $920.00,” but “objects to the
billing for June 10, 2019 (“Research case law on the issue of sanction of
dismissal in cases where plaintiff lacks standing and on cases cited by Plaintiff in
response brief in assisting in drafting reply brief) inasmuch as it is duplicative of
other worked performed by the Defendant in other cases.” (Filing No. 48).
Plaintiff’s counsel “requests that the Court allow for limited discovery on the issue
of redundant work product and duplicative billings.” (Filing No. 48, at CM/ECF p.
1).


      The court will not permit discovery on the issue of whether Union Pacific
performed redundant work, particularly where Plaintiff’s counsel is already
struggling to timely perform the discovery needed on the underlying substantive
claims.


      Plaintiff challenges a single billing entry of .7 hours by a supervising
partner at a billing rate of $200 per hour. (See Filing No. 47, at CM/ECF p. 10).
The court finds this minimal additional review and research time by the
supervising partner on this case, and the billing rate of that partner, was
abundantly reasonable.1 As requested, the court will award $1,060.00 to Union
Pacific for the time spent in motion practice on the issue of capacity to sue.2


      Accordingly,




      1
          Based on recent fee applications, attorney billing rates for experienced
litigators in Nebraska ranges from $250 to $350 per hour.
      2
         The court permitted Union Pacific to request its fees incurred in
performing discovery on the capacity to sue issue. Union Pacific is not requesting
fees for discovery, explaining its time entries do not facilitate an accurate
calculation of time spent on discovery for that specific issue.

                                         2
       IT IS ORDERED that for the reasons stated in the court’s prior order,
(Filing No. 44), Union Pacific’s motion, (Filing No. 47), is granted, and

     1)    Union Pacific is awarded attorney fees totaling $1,060.00 as
           sanctions for the conduct of Plaintiff (or Plaintiff’s counsel) in filing a
           lawsuit for a deceased person when Plaintiff lacked the capacity to
           do so, falsely stating in the complaint that the filing person was the
           decedent plaintiff’s personal representative, and then, without any
           explanation, failing to timely correct the plaintiff’s filing status when
           ordered to do so.

     2)    The sanctions amount assessed herein shall be paid to Union
           Pacific on or before November 7, 2019.

     October 7, 2019

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge




                                        3
